Mollison, Judge:
The appeals for reappraisement enumerated in the attached schedule of reappraisements were submitted for decision upon a stipulation of counsel for the parties on the agreed facts in which I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise involved, and that such value, except for the items of merchandise set forth in schedule “B,” hereto attached, was the appraised value, less 4 per centum net, packed.
The appeals for reappraisement having been abandoned insofar as they relate to the merchandise specified in said schedule “B,” they are, to that extent, dismissed.
Judgment will issue accordingly.
*564Schedule “B”
Reappraisement No. Collector’s No. Entry No. Date of export
R58/6851 02364 700257 6/9/55
A/A/ grade, %" thick, 13" x 8"
R58/6852 02365 711124 7/2/56
A/A grade, %" thick, 13" x 8"
R58/6854 02367 749672 8/15/56
A/A %" thick, 13" x 8"
BP/BB, Yi" thick, 60" x 48"
R58/6855 02368 788090 10/13/55
A/A/ grade, ]4" thick, 13" x 8"